Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12 September 2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application can be made without serious burden.  This is not found persuasive because the search query for the inventions would be different since each invention requires a search in a specific field of art and the method would require a search in different areas. This requires different search queries and different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-8, 11-12, 14, 22 and 30-31 are withdrawn. Claims 49-54 are newly added. Claims 1-6, 9-10, 13, 15-21, 49-54 are examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a diameter-varying element” in line 1 which renders the claim indefinite. It is unclear if this limitation refers to a further element or the same element since the limitation is already recited in claim 1. In an effort to compact prosecution, examiner will assume the element is the same as the element recited in claim 1.
Claim 21 recites “a diameter-varying element” in line 1 which renders the claim indefinite. It is unclear if this limitation refers to a further element or the same element since the limitation is already recited in claim 20. In an effort to compact prosecution, examiner will assume the element is the same as the element recited in claim 20.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites a diameter-varying element which is already recited in claim 1.  Claim 21 recites a diameter-varying element which is already recited in claim 20.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-10, 13, 15-21, 49-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samson (US 6673042).
Regarding claim 1, Samson discloses a surgical drain (figure 10) comprising: an elongated structure (691, figure 10) comprising: a distal end (distal end near element 608) configured to be placed in a body cavity of a subject (col3, lines 2-5) and change in diameter when present in the body cavity from a first diameter to a second diameter that is smaller than the first diameter (col 12, lines 41-65, the scaffolding can be inflated/deflated to change diameters), wherein the change in diameter is mediated by a diameter-varying element (600 and the accompanying fluid to change the diameter, figure 10, col 12, lines 22-33) which is interpreted as elements that changes the diameter of the catheter; a proximal end (opposite end from distal end) configured to be outside of the body when the distal end is present in the body cavity (col 3, lines 29-34); a lumen (691, figure 10) configured to drain a substance from the body cavity (col 12, lines 54-57); 
This embodiment of Samson does not disclose a syringe attached to a delivery lumen configured to deliver a delivery substance to the subject.
Samson discloses in an embodiment of the invention (figure 2) with a luer/barb connector (117, 118) having a lumen on the device (figure 10) and that the body receives an injection of therapeutic agents (col 9, lines 37-44). It follows naturally that the injection received is using a syringe since the withdrawing and injecting of fluid is made using a luer syringe.
Samson provides a port and injection apparatus in order to allow the withdrawal and injection of fluid useful for treatment (col 9, lines 37-44). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Samson to include the luer ports and use them to inject/withdraw fluid since both embodiments includes the luer connectors.
Regarding claim 2, Samson discloses the diameter-varying element (600, figure 10, col 12, lines 22-33).
Regarding claim 3, Samson discloses the diameter varying element (600) is present when the elongated structure is placed in the bod cavity (col 12, lines 41-65).
Regarding claim 4, Samson discloses the diameter varying element (600) is inserted into the elongated structure after the elongated structure has been placed in the body cavity (col 12, 21-32, 40-55, the device can be inflated using fluid).
Regarding claim 5, Samson discloses the elongated structure comprises a wall (walls of body 691) and core portion (core, portion interior to the walls of body 691).
Regarding claim 6, Samson discloses the diameter varying element is in the wall of portion of the elongated structure (figure 10, the scaffold attaches to the wall).
Regarding claims 9-10, Samson discloses the diameter varying element is a spiral balloon (figure 10, 600).
Regarding claim 13 and 15, Samson discloses wherein the elongated structure further comprises a tubular structure (662, figure 10) disposed on the outer surface of the elongated structure secured at the proximal end (figure 10).
Regarding claim 16, Samson discloses the elongated structure further comprises branches (figure 10, tubes branch off the elongated structure such as 662 and other luer connectors at the proximal end).
Regarding claim 17-18, Samson does not disclose the elongated structure in the first embodiment has a coating. However, Samson discloses in another embodiment (figure 6) wherein the elongated structure (100) has a friction-reducing coating (col 7, lines 19-45).
Samson provides a coating in order to allow the catheter to show up on imaging and anti-adherent (col 7, lines 30-35). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Samson embodiments to include the coating to image the catheter and prevent the catheter from sticking.
Regarding claim 19, Samson does not discloses wherein the elongated structure further comprises a lumen in the wall of the elongated structure configured to deliver a pharmaceutical agent.
Samson discloses in an embodiment of the invention (figure 2) with a luer/barb connector (117, 118) having a lumen on the wall of the device (figure 10) and that the body receives an injection of therapeutic agents (col 9, lines 37-44). 
Samson provides a port and injection apparatus in order to allow the withdrawal and injection of fluid useful for treatment (col 9, lines 37-44). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Samson to include the luer ports and use them to inject/withdraw fluid since both embodiments includes the luer connectors.
Regarding claim 20, Samson discloses a system comprising an elongated structure (691, figure 10) comprising: a distal end (distal end near element 608) configured to be placed in a body cavity of a subject (col3, lines 2-5) and change in diameter when present in the body cavity from a first diameter to a second diameter that is smaller than the first diameter (col 12, lines 41-65, the scaffolding can be inflated/deflated to change diameters), wherein the change in diameter is mediated by a diameter-varying element (600 and the accompanying fluid to change the diameter, figure 10, col 12, lines 22-33) which is interpreted as elements that changes the diameter of the catheter; a proximal end (opposite end from distal end) configured to be outside of the body when the distal end is present in the body cavity (col 3, lines 29-34); a lumen (691, figure 10) configured to drain a substance from the body cavity (col 12, lines 54-57); 
This embodiment of Samson does not disclose a syringe attached to a delivery lumen configured to deliver a delivery substance to the subject.
Samson discloses in an embodiment of the invention (figure 2) with a luer/barb connector (117, 118) having a lumen on the device (figure 10) and that the body receives an injection of therapeutic agents (col 9, lines 37-44). It follows naturally that the injection received is using a syringe since the withdrawing and injecting of fluid is made using a luer syringe.
Samson provides a port and injection apparatus in order to allow the withdrawal and injection of fluid useful for treatment (col 9, lines 37-44). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Samson to include the luer ports and use them to inject/withdraw fluid since both embodiments includes the luer connectors.
Regarding claim 21, Samson discloses the diameter-varying element (600, figure 10, col 12, lines 22-33).
Regarding claims 49-50, the first embodiment of Samson does not disclose a valve attached at an end of the delivery lumen.
Samson discloses in an embodiment of the invention (figure 2) with a luer/barb connector (117, 118)on the device (figure 10) with a valve (col 9, lines 39-45) attached on an end of the delivery lumen (the valve maintaining a fluid tight seal for receiving the actuating member)
Samson provides a port and injection apparatus in order to allow the withdrawal and injection of fluid useful for treatment (col 9, lines 37-44). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Samson to include the luer ports and use them to inject/withdraw fluid since both embodiments includes the luer connectors.
Regarding claim 51, the first embodiment of Samson does not disclose wherein the syringe is attached to a proximal end of the delivery lumen and comprises the delivery substance. 
Samson discloses in an embodiment of the invention (figure 2) with a luer/barb connector (117, 118) having a lumen on the device (figure 10) and that the body receives an injection of therapeutic agents on the proximal end (col 9, lines 37-44). It follows naturally that the injection received is using a syringe since the withdrawing and injecting of fluid is made using a luer syringe.
Samson provides a port and injection apparatus in order to allow the withdrawal and injection of fluid useful for treatment (col 9, lines 37-44). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Samson to include the luer ports and use them to inject/withdraw fluid since both embodiments includes the luer connectors.
Regarding claim 52, the first embodiment of Samson does not disclose wherein the delivery substance is a pharmaceutical agent.
Samson discloses in the second embodiment of the invention (figure 2) that the injection substance is a pharmaceutical agent (col 9, lines 37-44).
Samson provides a port and injection apparatus in order to allow the withdrawal and injection of fluid useful for treatment (col 9, lines 37-44). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Samson to include the luer ports and use them to inject/withdraw fluid since both embodiments includes the luer connectors.
Regarding claim 53, the first embodiment of Samson does not disclose a fluid reservoir attached to a proximal end of the delivery lumen and comprising the delivery substance.
Samson discloses in an embodiment of the invention (figure 2) with a luer/barb connector (117, 118) having a lumen on the device (figure 10) and that the body receives an injection of therapeutic agents on the proximal end (col 9, lines 37-44). It follows naturally that the injection of the agent would come from a fluid reservoir.
Samson provides a port and injection apparatus in order to allow the withdrawal and injection of fluid useful for treatment (col 9, lines 37-44). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Samson to include the luer ports and use them to inject/withdraw fluid since both embodiments includes the luer connectors.
Regarding claim 54, Samson discloses fenestrations (608, figure 10) along the elongated structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kugler US 2007/0093781 discloses a spiral balloon catheter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/            Examiner, Art Unit 3781